                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


CRAIG CUNNINGHAM,               )
                                )
        Plaintiff,              )
                                )                          NO. 3:16-cv-2629
v.                              )                          JUDGE RICHARDSON
                                )
RAPID CAPITAL FUNDING, LLC/RCF, )
et al.,                         )
                                )
        Defendants.

                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 139), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security,

Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. Not only did

Plaintiff fail to object to the Report and Recommendation, but he also failed to file any opposition

to the pending Motion to Dismiss. The Report and Recommendation is adopted and approved.
       Accordingly, the Motion to Dismiss filed by CallerID4, Luis Martinez, GIP Technology,

Inc., Ada Maduno, and Paul Maduno1 (Doc. No. 132) is GRANTED, and Plaintiff’s claims against

Defendants CallerID4, Luis Martinez, GIP Technology, Inc., Ada Maduno, and Paul Maduno are

DISMISSED with prejudice. In addition, Plaintiff’s claims against the John and Jane Does 1-5 are

DISMISSED without prejudice for failure to obtain service of process upon them in accordance

with Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED.

                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




1
  The Report and Recommendation refers to these Defendants as “the Gateway Defendants.” Doc.
No. 139 at 2. This appears to be in error (or at least inexact), as the only Defendant with “Gateway”
in its name is Gateway Sales and Marketing, LLC, which has not moved to dismiss the claims
against it.
                                                 2
